DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on July 30, 2021, and the Amendment and Response filed July 6, 2021, are acknowledged.
Claims 1-33 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed July 6, 2021 have been fully considered.

The following rejections are withdrawn in view of the current amendments to the 
claims:


Rejection of claims 1-28 and 32-33 under 35 USC 103 over Spier in view of Duffy and Rodiger
	Applicant argues that the obviousness rejection based on the combination of Spier, Duffy and Rodiger should be withdrawn. Specifically, Applicant argues that the ordinary artisan would not have been motivated to modify the method of Spier according to the methods of Duffy and Rodiger (Remarks, p. 11). Applicant argues that Spier discloses methods in which specific nucleic acid segments are linked as tags into target nucleic acids, and additionally argues that the detection methods in Spier depend on specific interactions between the nucleic acid tags and other primers that interact with the tags (Remarks, p. 11). Applicant then concludes that using the combination of tags and binding members as instantly claimed in the method of Spier would have rendered inoperable the linking and detecting steps of Spier, as those steps in Spier would not have worked for tags other than nucleic acids, and that this is particularly true for multiplex methods which require nucleic acids with different sequences (Remarks, p. 12).

The Examiner disagrees. It is known in the art and taught in Rodiger (cited below in conjunction with the 35 USC § 103 rejections; e.g., p. 1155, left col., para. 2 and p. 1156, right col., para. 4) that oligonucleotides can be biotinylated and used in PCR and other hybridization reactions. Therefore, using biotinylated nucleic acids as tags would not render inoperable either the Spier tag oligonucleotides, or the oligonucleotides that interact with them. Further, modifying and optimizing detection systems is also well-known in the art, and incorporating a invention being modified unsatisfactory for its intended purpose” MPEP 2143.01 V. That is, the issue is whether the proposed modification would render the prior art invention as a whole inoperable, not whether the proposed modification would render a particular component of the prior art invention (e.g., the detection system) inoperable. While it is true that Rodiger teaches a different detection system than Spier and that the Spier method would have to be modified in certain ways to incorporate the Rodiger detection system, there is no evidence presented here that modifying the Spier method with the detection system of Rodiger would render the Spier method inoperable for “detecting the presence or amount of one or more target nucleic acids in a sample” (Spier, abstract). Rather, Applicants have only provided arguments that tend to show that some the detection system components of Spier differ from some of the detection system components of Rodiger, which is not in dispute, and is also not, in and of itself, dispositive as to a finding obviousness. The Examiner also directs Applicant’s attention to MPEP 2145 III, which recites “[i]t is not necessary that the inventions of the references be physically combinable to render obvious the invention … [c]ombining the teachings of references does not involve an ability to combine their specific structures”.
These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Rejection of claims 29-31 under 35 USC 103 over Spier in view of Duffy, Rodiger and Duffy 2
Applicant argues this rejection should be withdrawn in view of the deficiencies of the teachings of Spier, Duffy and Rodiger as to the independent claims, discussed above (Remarks, p. 13).
The Examiner does not agree with Applicant’s characterization of the teachings of Spier, Duffy and Rodiger, as discussed above. Therefore, this argument is not persuasive for the same reasons. The rejection is maintained to the extent that it applies to the currently amended claims.

Claim Objections
Claims 20-22 are objected to because of the following informality: the limitation “comprising detecting” in l. 1 of each claim should be “further comprising detecting”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Spier1 (US Patent App. Pub. No.  2011/0212846) in view of Duffy2 (US Patent App. Pub. No. 2011/0212848) and Rodiger3 (Nucleic acid detection based on the use of microbeads: a review, Microchimica Acta, 181: 1151-1168, 2014).

Regarding independent claim 1, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product wherein the amplifying incorporates a tag into the amplification product, (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal blood sample”; para. 12: “linking … universal DNA segments into a first molecule to generate the first tagged nucleic acid … the linking reaction includes a PCR reaction”; Fig. 22);

detectably labeling the amplification product in the complex to generate a detectably labeled complex (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22);
detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier additionally suggests … wherein the amplification comprises less than 15 cycles of amplification. Specifically, Spier teaches two ranges of amplification cycles (para. 99: “a small number of pre-amplification cycles … e.g., … 2-20, can be run. A more typical range … is 10-16”). Therefore, the range in the instant claim of 1-15 cycles (i.e., less than 15 cycles) overlaps the ranges recited in Spier. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this 

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group listed in claim 1. This group includes “protein-ligand.” However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  

Regarding dependent claims 2-6, Spier additionally suggests wherein the amplification comprises less than 14 cycles of amplification, as recited in claim 2, less than 13 cycles, as recited in claim 3, less than 12 cycles, as recited in claim 4, less than 11 cycles, as recited in claim 5 and less than 10 cycles, as recited in claim 6. Specifically, Spier teaches that a small number of pre-amplification cycles can be run, e.g., 2-20 or 10-16 (para. 99). Each of the limitations in claims 2-6 represents a range, for e.g., less than 14 cycles in claim 2 represents a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claims 7-13, Spier additionally suggests wherein the amplification comprises 5-15 cycles of amplification, as recited in claim 7, 5-13 cycles, as recited in claim 8, 6-15 cycles, as recited in claim 9, 6-10 cycles, as recited in claim 10, 8-15 cycles, as recited in claim 11, 8-13 cycles, as recited in claim 12, and 8-10 cycles, as recited in claim 13. Specifically, Spier teaches that a small number of pre-amplification cycles can be run, e.g., 2-20 or 10-16 (para. 99). Therefore, the ranges recited in each of claims 7-13 overlap or lie inside the ranges recited in Spier. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claims 14-16, Spier additionally teaches wherein the amplification generates about 1000 molecules of amplification products (para. 100: “N targets have been amplified … 1,024 times”), as recited in claim 14. In addition, Spier suggests wherein the amplification generates about 3000 molecules of amplification products, as recited in claim 15, and about 6000 molecules, as recited in claim 16. Specifically, Spier teaches the number of preamplification cycles could range from 2-20 (para. 99). One of ordinary skill in the art would understand that the number of amplification products would depend on the number of amplification cycles, and the ordinary artisan could optimize the cycling parameters to reach 3000 or 6000 molecules, as needed. Where the general conditions of a claim are disclosed in 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. Duffy teaches that spatial segregation allows specific interrogation of each reaction vessel. Therefore, one of ordinary skill in the art would have been motivated to incorporate the spatial segregation of Duffy into the method of Spier to increase the specificity of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the detection method that may be used, and because Spier teaches that the method can be customized as needed.
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy method to gain the expected advantage of an increased specificity, and would have had an expectation of success as using such detection methods is well known in the art, and because Spier does not limit the detection method that may be used.

Regarding independent claim 17, Spier teaches …

capturing the amplification product on a plurality of capture objects each comprising one or more binding members that specifically binds to the tag thereby generating a complex comprising capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);
detectably labeling the amplification product in the complex to generate a detectably labeled complex (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22); 
detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier additionally suggests … wherein the amplification is performed for a period of time less than 10 minutes. Specifically, Spier teaches anneal-extend times of typically 2-10 minutes (para. 99), and 2 preamplification cycles (para. 99). One of ordinary skill in the art would 

Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this limitation (para. 88: “isolating single analyte molecules and/or capture objects associated with one or more analyte molecules such that they can be individually addressed for detection”; Fig. 4A; para. 93: “capture objects are capable of being spatially separated into a plurality of locations”; para. 98: “a first type of capture object associated with a first type of analyte molecule may be distinguished from a location comprising a second type of capture object associated with a second type of analyte molecule”).

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 17. This group includes “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  




Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. Duffy teaches that spatial segregation allows specific interrogation of each reaction vessel. Therefore, one of ordinary skill in the art would have been motivated to incorporate the spatial segregation of Duffy into the method of Spier to increase the specificity of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the detection method that may be used, and because Spier teaches that the method can be customized as needed.
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy method to gain the expected advantage of an increased specificity, and would have had an expectation of success as using such detection methods is well known in the art, and because Spier does not limit the detection method that may be used.


Regarding independent claim 19, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product, wherein the amplifying incorporates a tag into the amplification product (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal blood sample”; para. 12: “linking … universal DNA segments into a first molecule to generate the first tagged nucleic acid … the linking reaction includes a PCR reaction”; Fig. 22);
capturing the amplification product on a plurality of capture objects each comprising one or more binding members that specifically binds to the tag thereby generating a complex comprising capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);
detectably labeling the amplification product in the complex to generate a detectably labeled complex5Atty Dkt. No.: ADDV-036US2 (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22);
detecting the presence of the amplification product in the detectably labeled capture object-amplification product complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier additionally suggests … generating as low as 1000 molecules of an amplification product. Specifically, Spier teaches wherein the amplification generates approximately 1000 molecules of amplification products (para. 100: “N targets have been amplified … 1,024 times”). Therefore, Spier teaches the lower end of the recited range (“as low as 1000 molecules”). One of ordinary skill in the art would be able to optimize reaction parameters to achieve a desired amount of amplification. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II.


 Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this limitation (para. 88: “isolating single analyte molecules and/or capture objects associated with one or more analyte molecules such that they can be individually addressed for detection”; Fig. 4A; para. 93: “capture objects are capable of being spatially separated into a plurality of locations”; para. 98: “a first type of capture object associated with a first type of analyte molecule may be distinguished from a location comprising a second type of capture object associated with a second type of analyte molecule”).

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 19, which includes 

Spier does not teach detecting as low as 1000 molecules of the amplification product. However, Duffy suggests this limitation. Specifically, Duffy teaches that the ability to detect and/or quantify low numbers of capture objects comprising at least one analyte molecule (para. 198), and teaches that at low ratios of analyte molecules to beads/capture objects substantially all of the beads/capture objects are associated with zero or a single analyte molecule (para. 219). Duffy also teaches a total number of 10,000 capture objects (para. 72), and that digital analysis can be determined with about 20% positive beads (para. 220). Therefore, in a digital analysis situation, 2,000 capture objects would be positive, each with one analyte molecule. This would result in detection of 2,000 molecules, which is in the range recited in the instant claim (i.e., “as low as 1000” is construed as a range with a lower limit of 1000 molecules to an unspecified upper range). Duffy also specifically teaches detecting 15,056 molecules (para. 210), and teaches how to calculate the number of analyte molecules detected in any given assay (paras. 208-210). Therefore, one of ordinary skill in the art would be able to optimize number of capture objects and other reaction parameters to achieve a desired limit of detection. Where the general conditions of a claim are disclosed in the prior art, it is not 


	Regarding dependent claims 20-22, Duffy additionally suggests comprising detecting the presence of as low as 2,000 molecules of the amplification product, as recited in claim 20, as low as 3,000 molecules, as recited in claim 21, and as low as 6,000 molecules, as recited in claim 22. Specifically, Duffy teaches that the ability to detect and/or quantify low numbers of capture objects comprising at least one analyte molecule (para. 198), and teaches that at low ratios of analyte molecules to beads/capture objects substantially all of the beads/capture objects are associated with zero or a single analyte molecule (para. 219). Duffy also teaches a total number of 10,000 capture objects (para. 72), and that digital analysis can be determined with about 20% positive beads (para. 220). Therefore, in a digital analysis situation, 2,000 capture objects would be positive, each with one analyte molecule. This would result in detection of 2,000 molecules. Duffy also specifically teaches detecting 15,056 molecules (para. 210), and teaches how to calculate the number of analyte molecules detected in any given assay (paras. 208-210). Therefore, one of ordinary skill in the art would be able to optimize number of capture objects and other reaction parameters to achieve a desired limit of detection. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II.

prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. Duffy teaches that spatial segregation allows specific interrogation of each reaction vessel. Therefore, one of ordinary skill in the art would have been motivated to incorporate the spatial segregation of Duffy into the method of Spier to increase the specificity of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the detection method that may be used, and because Spier teaches that the method can be customized as needed.
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy method to gain the expected advantage of an increased specificity, and would have had an expectation of success as using such detection methods is well known in the art, and because Spier does not limit the detection method that may be used.

Regarding independent claim 23, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product, wherein the amplifying incorporates a tag into the amplification product (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal 
capturing the amplification product on a plurality of capture objects each comprising one or more binding members that specifically binds to the tag thereby generating a complex comprising capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);
detectably labeling the amplification product in the complex to generate a detectably labeled complex (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22);
detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier does not teach … generating an amplification product at a concentration as low as 10 aM. However, Duffy suggests this limitation. Specifically, Duffy teaches that the concentration of analyte molecules in the fluid sample that can be accurately determined is, e.g., less than about 1 fM, less than about 100aM, less than about 10aM. The recited limitation represents a range of 10 aM to [undisclosed upper limit]. Duffy also teaches ranges, for e.g., less than about 100 aM represents a range of 1-100 aM. Therefore, the recited range overlaps prima facie case of obviousness exists. MPEP 2144.05.

Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this limitation (para. 88: “isolating single analyte molecules and/or capture objects associated with one or more analyte molecules such that they can be individually addressed for detection”; Fig. 4A; para. 93: “capture objects are capable of being spatially separated into a plurality of locations”; para. 98: “a first type of capture object associated with a first type of analyte molecule may be distinguished from a location comprising a second type of capture object associated with a second type of analyte molecule”).

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 23, which includes  “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  


claim 24, as low as 30 aM, as recited in claim 25, and as low as 100 aM, as recited in claim 26. Specifically, Duffy teaches that the concentration of analyte molecules in the fluid sample that can be accurately determined is, e.g., less than about 1 fM, less than about 100aM, less than about 10aM. Each of the limitations in claims 24-26 represents a range, for e.g., as low as 20 aM in claim 24 represents a range of 20 aM to [undisclosed upper limit]. Duffy also teaches ranges, for e.g., less than about 100 aM represents a range of 1-100 aM. Therefore, the ranges recited in each of claims 24-26 overlap or lie inside the ranges recited in Duffy. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. Duffy teaches that spatial segregation allows specific interrogation of each reaction vessel. Therefore, one of ordinary skill in the art would have been motivated to incorporate the spatial segregation of Duffy into the method of Spier to increase the specificity of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the detection method that may be used, and because Spier teaches that the method can be customized as needed.



	Regarding dependent claim 27, Duffy additionally teaches determining a percentage of wells containing the detectably labeled complex, wherein the percentage of wells is used to determine a concentration of the target nucleic acid (paras. 208-210).

Regarding dependent claim 28, Duffy additionally teaches determining a concentration of the target nucleic acid in the fluid sample based at least in part on a measured intensity level of a signal of the detectably labeled complex in the wells (para. 75: “the concentration of analyte molecules in the fluid sample may then be determined … an analysis based at least in part on an intensity reading of a signal indicative of the number of binding ligands at the addressed locations”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier plus Duffy plus Rodiger, as discussed above, and 

Regarding dependent claims 32 and 33, Spier additionally teaches wherein the detectably labeled complex comprises a signaling moiety that produces a detectable signal (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22), and Rodiger teaches fluorophore-labeled amplification products (p. 1156, right col., para. 4), as recited in claim 32, and Duffy additionally teaches wherein the signaling moiety is an enzyme that acts on a substrate to produce a detectable signal (para. 84: “enzymatic component may convert a precursor labeling agent … into a labeling agent (e.g., a detectable product)”), as recited in claim 33.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier plus Duffy plus Rodiger, discussed above, and incorporate the enzyme signaling moiety of Duffy. Spier teaches the need for flexible methods of nucleic acid detection. Duffy teaches that a number of different enzymes can be used as signaling moieties, depending on the parameters of the particular assay. Therefore, one of ordinary skill in the art would have been motivated to incorporate the enzyme signaling moiety 

In view of the foregoing, claims 1-28 and 32-33 are prima facie obvious over Spier in view of Duffy and Rodiger.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Spier (US Patent App. Pub. No. 2011/0212846) in view of Duffy (US Patent App. Pub. No. 2011/0212848) and Rodiger (Nucleic acid detection based on the use of microbeads: a review, Microchimica Acta, 181: 1151-1168, 2014).as applied to claim 1 above, and further in view of Duffy4 (US Patent App. Pub. No. 2011/0212462; hereinafter, “Duffy 2”).


Regarding claim 29, which depends from claim 1, Spier additionally teaches …
wherein the method comprises prior to the capturing the amplification product on a plurality of capture objects: denaturing the amplification product to generate a first nucleic acid strand and a second nucleic acid strand (para. 122: “[f]irst tagged nucleic acid 1800 is denatured”; Fig. 18);
wherein the first nucleic acid strand includes the tag, wherein the tag is a first tag; annealing a probe to the first nucleic acid strand, wherein the probe is complementary to a 
capturing the dual-tagged amplification product comprising the first nucleic acid strand comprising the first tag on the plurality of capture objects each comprising one or more binding members, which are first binding members that specifically bind to the first tag to generate a capture object-first nucleic acid complex (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);

Spier does not teach … contacting the capture object-first nucleic acid complex with a second binding member that specifically binds to the second tag in the probe. However, Duffy 2 teaches this limitation (para. 27: “analyte molecule 106 is associated with one of a first type of binding ligand 108 and one of a second type of binding ligand 110, to form complex 112”; Fig. 1).



Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 29, which includes “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  


Regarding claim 30, which depends from claim 1, Spier additionally teaches …
wherein the amplification product comprises a first nucleic acid strand and a second nucleic acid strand and wherein the amplifying incorporates a first tag in the first nucleic acid strand and a second tag into the nucleic acid strand (para. 122: “upon a subsequent decrease in temperature, first universal primer 1806 anneals to a first end of one strand of target nucleic acid 1800, and second universal primer 1808 anneals to a second end of the same strand of target nucleic acid 1800”; Fig. 18);


Spier does not teach that the second tag is incorporated into the second nucleic acid strand. However, Duffy 2 suggests this limitation. Specifically, Duffy 2 teaches that the target molecule can be a double-stranded nucleic acid (para. 112), and shows in Fig. 1 a target molecule 106 that has binding ligands 108 and 110 attached to opposite sides of the target molecule. One of ordinary skill in the art would understand that when the target molecule 106 is a double stranded nucleic acid amplicon, each of binding ligands 108 and 110 could be attached to opposite strands.

Spier does not teach … wherein detectably labeling the amplification product in the complex to generate the detectably labeled complex comprises: contacting the complex with one or more second binding members that specifically bind to the second tag. However, Duffy 2 teaches this limitation (para. 27: “analyte molecule 106 is associated with one of a first type of 

Spier does not teach … wherein the second binding member is detectably labeled, thereby generating the detectably labeled complex. However, Duffy 2 teaches this limitation (para. 30: “the second type of binding ligand may comprise an enzymatic component as a … labeling agent”).

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 29, which includes “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  

Regarding claim 31, which depends from claim 1, Spier additionally teaches …
wherein a first nucleic acid strand in the amplification product comprises a first tag and wherein the plurality of capture objects each comprise one or more first binding members that specifically bind to the first tag and wherein the first nucleic acid strand comprises a plurality of nucleotides that comprise a second tag (para. 122: “upon a subsequent decrease in 
wherein capturing the amplification product comprises contacting the amplification product with the plurality of capture objects each comprising the one or more first binding members to generate the complex comprising the capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);

Spier does not teach … wherein the detectably labeling the amplification product in the complex to generate a detectably labeled complex comprises: contacting the complex with a second binding member that specifically binds to the second tag. However,8Atty Dkt. No.: ADDV-036US2 Duffy 2 teaches this limitation (para. 27: “analyte molecule 106 is associated with one of a first type of binding ligand 108 and one of a second type of binding ligand 110, to form complex 112”; Fig. 1).

Spier does not teach … USSN: 16/312,489wherein the second binding member is detectably labeled, thereby generating the detectably labeled complex. However, Duffy 2 teaches this limitation 

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 31, which includes “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier plus Duffy plus Rodiger, as discussed above, and incorporate the detectably-labeled second binding member, and placing the second tag on the second nucleic acid strand, as taught by Duffy 2. Spier teaches the need for flexible methods of nucleic acid detection. Duffy 2 teaches that a number of different tagging and labeling strategies can be used, depending on the parameters of the particular assay. Therefore, one of ordinary skill in the art would have been motivated to incorporate the tagging and labeling strategies of Duffy 2 into the method of Spier to increase the flexibility of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the tagging 
The motivation for incorporating biotin-avidin as the tag-binding member system is discussed above in conjunction with claim 1.

In view of the foregoing, claims 29-31 are prima facie obvious over Spier in view of Duffy and Rodiger, and further in view of Duffy 2.


Conclusion

Claims 1-33 are pending, and are rejected. Claims 20-22 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spier was cited in the Information Disclosure Statement submitted June 12, 2019.
        2 Duffy was cited in the Notice of References Cited mailed November 12, 2020.
        3 Rodiger was cited in the PTO-892 Notice of References Cited mailed May 3, 2021.
        4 Duffy 2 was cited in the PTO-892 Notice of References Cited mailed November 12, 2020.